Per Curiam.

In an action in which recovery was based on the failure to supply a safe working space as required by section 200 of the Labor Law, failure to charge that a requisite for defendant’s liability was knowledge, actual or constructive of the condition complained of is ground for reversal. (Zaulich v. Thompkins Sq. Holding Co., 10 A D 2d 492.)
The judgment should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Concur — Hoestadter, J. P., Gold and Capozzoli, JJ.
Judgment reversed, etc.